Citation Nr: 1824705	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Englewood Community Hospital on Wednesday, December 11, 2013.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three separate reimbursement disapproval determinations made by the VA Medical Center (VAMC) in Bay Pines, Florida, on January 8, 2014, January 9, 2014, and March 7, 2014.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal.  Such a hearing was scheduled for February 6, 2015, but the record reflects the Veteran did not show for that hearing. Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD), currently evaluated as 100 percent disabling; residual facial scars, currently evaluated as 30 percent disabling; traumatic arthritis of the right lower extremity, currently evaluated as 20 percent disabling; hepatitis C, currently evaluated as 10 percent disabling; bilateral hearing loss, currently evaluated as noncompensable; and limited motion of the left lower extremity, currently evaluated as noncompensable.  The combined rating is 100 percent.

2.  The Veteran received medical treatment for complaints of pain and a lump on his left chest wall and upper abdomen.  He received this treatment at Englewood Community Hospital on Wednesday, December 11, 2013.  During his hospital visit, the Veteran was diagnosed as having a left intercostal muscle strain.

3.  A prudent layperson would not believe the symptoms the Veteran experienced prior to treatment at Englewood Community Hospital (emergency department) were emergent in nature.

4.  A VA facility was feasibly available considering the non-emergent nature of the Veteran's symptoms.

CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on December 11, 2013, at Englewood Community Hospital, have not been met.  38 U.S.C.A. §§ 1703, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.120, 17.130, 17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses.  In this case, a VCAA letter sent to the Veteran in June 2014, as well as the June 2014 Supplemental Statement of the Case, informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining private and VA medical records.  Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.

It is important for the Veteran to understand that VA health care is not "insurance" in the traditional sense of the word.  Private care is limited.  When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123 (2017).  Here, the claim for payment or reimbursement was submitted by Veteran.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

(a)  For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in [38 C.F.R.] § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a)(1)-(3).  All three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Under 38 U.S.C.A. § 1728(c) (see also 38 U.S.C.A. § 1725(f)(1)), the term "emergency treatment" is defined as medical care or services furnished in the judgment of VA:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until: (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or, (ii) such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

In this case, the Veteran seeks reimbursement for expenses related to medical treatment he received for complaints of pain and a lump on his left chest wall at Englewood Community Hospital on Wednesday, December 11, 2013.

On December 11, 2013, around 4:50 pm, the Veteran presented to the emergency room as a "walk-in" at Englewood Community Hospital.  Upon arrival, he complained of having a lump on his left chest wall/left upper abdominal area.  
Importantly, the Veteran indicated that he had pain for three days after weight lifting/boxing.  

Importantly, the Veteran described the pain as a 4/10 in terms of severity.  

Liver Function Tests (LFTs) were elevated.  A CT showed scattered sigmoid diverticulosis with a left kidney cyst.  The Veteran was diagnosed as having a left intercostal muscle strain.  He was discharged home with scripts for Motrin/Lortab the same day. 

On December 22, 2013, Bay Pines VA Healthcare Systems (BPVAHCS) received a claim in the amount of $1,127.00 for medical treatment rendered from Crestside Emergency Physicians.  On December 24, 2013, BPVAHCS was notified regarding the Veteran's December 11, 2013 hospital visit to Englewood Community Hospital.  BPVAHCS immediately requested the medical records pertaining to that visit for review and evaluation.  

That same day, BPVAHCS received a claim in the amount of $14,826.80 for medical treatment rendered from Englewood Community Hospital.

On January 7, 2014, medical records were received and reviewed.  On January 8, 2014, BPVAHCS disapproved the claim from Crestside Emergency Physicians on the basis that the medical care received was non-emergent in nature.  On January 9, 2014, BPVAHCS disapproved the claim from Englewood Community Hospital on the basis that the medical care received was non-emergent in nature.  

On March 5, 2014, BPVAHCS received claims in the amount of $437.00 and $46.00 for medical treatment rendered from Fawcett Medical Imaging PC.  On March 7, 2014, BPVAHCS disapproved the claim from Fawcett Medical Imaging PC on the basis that the medical care received was non-emergent in nature.  That same day, BPVAHCS received a notice of disagreement from the Veteran contesting those determinations.

Based upon review of the record as documented hereinabove, the Board must deny the Veteran's claim for medical reimbursement.  Here, the first requirement under 38 C.F.R. § 17.120(a) is satisfied as the Veteran is service connected for PTSD with a 100 percent rating and he has a total disability permanent in nature resulting from a service-connected disability.

However, the second requirement under 38 C.F.R. § 17.120(b) is not satisfied as the evidence does not demonstrate that treatment at Englewood Community Hospital was rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  

The evidence shows that, when examined, the Veteran indicated that he had injured his left chest wall and upper abdomen three days prior to the emergency room visit while weight lifting/boxing.  He indicated that he was uncomfortable and described his pain as "moderate" in nature.  He indicated that his pain was exacerbated by movement and position.  

The examining physician found that the Veteran's condition was stable and non-life threatening.  This was not a situation in which the Veteran felt, for example, pain in his chest, or something that could easily be described as something that could have been dangerous not to check quickly.   

The Veteran was diagnosed with a left intercostal muscle strain.  There were no changes in his vital signs from first to last documentation.  The Veteran was prescribed Motrin and Lortab for his pain.

Under these circumstances, the Board concludes that the Veteran's Englewood Community Hospital treatment, as documented above, does not constitute a medical emergency (i.e., a medical emergency of such nature that delay would have been hazardous to life or health).  See 38 C.F.R. 17.120.  The fact that the Veteran injured his left chest wall three days prior to visiting the Emergency Room suggests that the injury was not severe in nature.  The Board has considered statements submitted by the Veteran in support of his appeal.  In particular, the Veteran asserted that his pain was "unbearable" and that he felt it was necessary to seek immediate treatment at a hospital "three miles down the street."  

In this regard, the Board finds it plausible that the Veteran was experiencing intense pain while at home when he made the choice to seek treatment and that by the time he was actually seen in the emergency room, the pain had subsided to some degree.  The Board emphasizes that the determination of whether there was a medical emergency is dependent on what a reasonable lay person would have believed at the time the choice was made to seek treatment, rather than the assessments of medical professionals.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  However, other than his subjective complaints of pain, there is no indication the record that the Veteran's left intercostal muscle strain was of such severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that absence of immediate medical attention to result in placing the health of the Veteran in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

Moreover, the BPVAHCS Chief Medical Officer reviewed the episode of care at Englewood Community Hospital and found that the care provided was for a non-emergent condition.  Simply stated, the best evidence in this case does not support the lay person test.  The Veteran's own actions do not support his claim.  

Finally, a VA facility was feasibly available to the Veteran (i.e., the third requirement under 38 C.F.R. § 17.120(c) is not satisfied).  The Veteran asserts that he found it necessary to go to Englewood Community Hospital because the VA clinic was closed and the nearest VA hospital was 100 miles away.  He further claims that he called the VA Clinics in Port Charlotte and Fort Meyers, Florida, and was placed on hold for over an hour.  He states that he left a message with his primary care physician who was unavailable.  He states that the pain was so unbearable that he was unable to stay on hold any longer - and that is when he went three miles down the street to the Englewood Community Hospital.  

To the extent that the Veteran felt urgent care was required, the Board takes judicial notice (see Yeoman v. West, 140 F. 3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) that the Pine Bay VAMC in Florida is approximately 80-85 miles away from his address of record (approximately a 90 minute drive) whereas the Englewood Community Hospital is approximately 3 miles away; however, given the non-emergent nature of his left intercostal muscle strain, the Board finds that he could have sought treatment at the Pine Bay VAMC that day; or alternatively, the next day at any of the other nearby VA healthcare facilities.  Again, the Veteran's own actions that day, his own statements to the private doctor, and the reports of the private hospital do not support the Veteran's central contention.   

As treatment for left intercostal muscle strain did not constitute a medical emergency and a VA facility was feasibly available to the Veteran, the criteria for reimbursement of unauthorized medical expenses incurred during treatment at the Englewood Community Hospital on December 11, 2013 have not been met.  The claim on appeal is therefore denied.
	

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Englewood Community Hospital on Wednesday, December 11, 2013, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


